           Case 1:21-cv-02195-AJN Document 13 Filed 05/18/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 COMPASS, INC. and COMPASS RE NY, LLC,

                                  Plaintiffs,
                                                              Case No. 1:21-CV-02195-AJN
                           -v-
                                                              ORAL ARGUMENT
                                                              REQUESTED
 REAL ESTATE BOARD OF NEW YORK, INC.,

                                  Defendant.

                 NOTICE OF MOTION TO DISMISS THE COMPLAINT

         PLEASE TAKE NOTICE that Defendant Real Estate Board of New York, Inc. hereby

moves this Court for entry of an Order dismissing the Complaint (ECF 1) filed by Plaintiffs

Compass, Inc. and Compass RE NY, LLC for failure to state a claim upon which relief can be

granted under Federal Rule of Civil Procedure 12(b)(6) and for lack of subject matter jurisdiction

under Federal Rule of Civil Procedure 12(b)(1). The grounds for this motion are set forth in the

accompanying Memorandum of Law in Support of Its Motion to Dismiss the Complaint, the

accompanying Declaration of Claude G. Szyfer, and the exhibits annexed thereto.

Dated:     May 18, 2021                          Respectfully submitted,

                                                 /s/ Claude G. Szyfer
                                                 Claude G. Szyfer
                                                 Bruce H. Schneider
                                                 Patrick N. Petrocelli
                                                 STROOCK & STROOCK & LAVAN LLP
                                                 180 Maiden Lane
                                                 New York, NY 10038
                                                 Telephone: (212) 806-5400
                                                 Facsimile: (212) 806-6006
                                                 cszyfer@stroock.com
                                                 bschneider@stroock.com
                                                 ppetrocelli@stroock.com

                                                 Counsel for Defendant Real Estate Board of
                                                 New York, Inc.
         Case 1:21-cv-02195-AJN Document 13 Filed 05/18/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that on May 18, 2021, a true and correct copy of the foregoing was filed with the

Court’s electronic case filing (ECF) system, which caused an electronic copy of this document to

be served on all counsel of record in this matter who have registered for ECF service.

                                                    By: /s/ Claude G. Szyfer
                                                        Claude G. Szyfer




                                                2
